Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 11 November 1783
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     My dear General
                     Paris November the 11th 1783
                  
                  However scarce are American letters, yet as the eyes of the world Are fixed upon you, I Now and then Hear what Becomes of My dear General—Your Visit to Congress, Your Stay with the Army Untill the Treaty Arrives, Your Having Been Voted a Statue, are Events Which Are known to Every one, and felt By me, So that What To Europe is an information, To me proves to Be a Cause for the Most tender Emotions—But Now, My dear General, that You Are Enjoying the Sweets of rRtirement, I Hope Your Absent Friend will Be Some what Benefited By it, and Your Letters Cannot But Be More Numerous than it was possible To Have them in Your Busy times—the Convenience of those packets is peculiarly precious to Me, and I Earnestly Beg You will Every time Enable me to Bless the opportunity.
                  The Gazette I Have to present, My dear General, is not Very interesting—Ottoman disputes Appear for a While to Be at an End—Russia will keep what She Has got—The Emperor Stands Ready, But will not Move for the present—As To the Turks, lucky they are Not to be Attacked, for their Armies Cut a Bad figure—the king of prussia is quarrelling with Dantzick that He May Have an Opportunity to take Hold of that City—Spain Has made a Ridiculous Bombardement of Alger, for which Every Body, and the Algerians too Have Laughed at Her—France is Exerting Herself to preserve Good Harmony in the East ward, and for the Present Count de Vergennes Seems to Have Well Succeeded—As to England, She is much Engaged in Disputes With Ireland, and Very jealous of the Irish Volonteer Assossiation.
                  M. d’ormesson the French financier is out of place, and in lieu of Him a M. de Calenne Has Been Named—The queen was lately pregnant, But Has Had a Miscarriage—Such are the present News at the Court of France.
                  My last letter from America is dated August the 20th—The place of Residence for Congress Had not Been Yet fixed Upon—I Hope, My dear General, Your letter to the States will Have a Good Effect—The More I think of it, the More I Examine European Notions, the Better Am I Convinced that American Glory, Consequence, Wealth, and liberty depend Upon a tight well framed Foederal Union—At the Same time, it is to Be Hoped our Virtous Army will not Meet with Ungratefull proceedings—Every Honest Breast, Unless Greatly Misled, must Be Shocked at the Ideal.  I am Very Impatient to Hear what Has Been done—In the Mean while, I am Collecting the Opinions of Every American Merchant Within My Reach—And My Exertions are bBent Upon Representing What May Be Most Advantageous in Mercantile Regulations—for tho’ One Cannot Hope for a Compleat Success, Yet it pleases one to think that Some Good Measures May Be influenced By a proper Representation—This Government are well disposed to America, and it is far from Being the Case with the Ministers of Great Britain.
                  Mr Jay, Mr Adams, and Mr Laurens are in England—Many English Gentlemen Have Been Flocking To Paris, Some of them Eminent Characters—and By Some I Have Been told that it was Reported in England I Would Be Sent With the definitive Ratification—a Rumour for which I Cannot Account.
                  I am waiting for Letters from You, for orders from Congress—It is Also the Case with the Commissioners—Untill dispatches Arrive, We Cannot Know our fate—But Nothing in the World Can prevent My Going in a little time—As You know what Has Been writen To Me, You Can Better judge What I will do—But it is At Least Certain I shall in a few Months Embrace My dear General, Spend with Him the Spring and Summer, and Most Earnestly Entreat Him to let me Accompagny Him to france Where His presence will Excite the Most Enthusiastic and Affectionate transport—Don’t be Angry with me, Madam, for you Must Come too, take along the Young Girls, and then all will Be perfectly Right.
                  Oh that I were at Mount Vernon, By the Side of My dear General, Reminding Him of His past labours, and their Glorious Happy Conclusion!  It Melts My Heart, only To think of it—I feel Uneasy—and What I want I know to Be a Voyage to the free, the Beloved Shores of our America—Mde de Lafayette, My three Children are presented to You with the Most Tender Homage to Yourself and Mrs Washington—Your George is in perfect Health.
                  My Best Respects, My Most tender Compliments wait Upon Mrs Washington—Be so kind, my dear general, to Remember me to the Inhabitants of Mount Vernon—to George—to the family of Hdqrs—to all my friends—Adieu, adieu, my dear general, it is not without Emotion that I present you with the Affectionate Respects of Yr obe. hbe Sert
                  
                     Lafayette
                  
               